                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


WARREN HALL,                                               :
                                                           :     Case No. 2:19-cv-03525
                Plaintiff,                                 :
                                                           :     JUDGE ALGENON L. MARBLEY
        v.                                                 :
                                                           :     Magistrate Judge Vascura
CENTRAL RESEARCH, INC.,                                    :
                                                           :
                                                           :
                Defendant.                                 :


                                       OPINION & ORDER

                                        I. INTRODUCTION

        This matter is before the Court on Defendant Central Research, Inc.’s Motion to Dismiss.

(Doc. 7.) The Motion is fully briefed and is now ripe for review. For the reasons set forth below,

the Court DENIES Defendant’s Motion [#7].

                                        II. BACKGROUND

        Plaintiff Warren Hall has an unpaid debt with the United States Department of Education

(“DOE”). (Doc. 1 at 3.) The DOE contracted with Defendant Central Research, Inc. to collect

this debt. (Id.) On April 29, 2019, Defendant sent Plaintiff a letter outlining the amount that he

owed. (Id. at 4.) That letter, in relevant part, stated:

  Principal Balance               Interest                     Fees & Costs       Current Balance

       $19,778.93                $2,746.87                      $4,052.09            $26,664.17


        Upon reading the letter, Plaintiff asserts that he was unsure about the amount he owed, as

the sum of his principal balance, interest, and fees & costs only totaled $26,577.89, whereas his



                                                   1
current balance totaled $26,664.17. (Id.) Plaintiff, therefore, filed this lawsuit under the Fair Debt

Collection Practices Act (“FDCPA”), alleging Defendant violated the Act by, among other things,

failing to accurately notify him of the debt due. Plaintiff brought three causes of action pursuant

to 15 U.S.C. §§ 1692e(2)(A) and 1692e(10), § 1692f(1), and § 1692g(a)(1). Defendant has moved

to dismiss all claims in Plaintiff’s Complaint.

                                   III. STANDARD OF REVIEW

       The motion to dismiss for failure to state a claim “is a test of the plaintiff’s cause of action

as stated in the complaint[.]” Baldwin v. Zimmer, 2011 WL 3652411, at *1 (S.D. Ohio Aug. 19,

2011) (quoting Golden v. City of Columbus, 404 F.3d 950, 958-59 (6th Cir. 2005)). Thus, “the

Court must construe the complaint in the light most favorable to the non-moving party, accept all

factual allegations as true, and make reasonable inferences in favor of the non-moving party.” Id.

(citing Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430,

434 (6th Cir. 2008)). The Rule 12(b)(6) standard, however, “requires more than the bare assertion

of legal conclusions to survive a motion to dismiss.” Id. at *2 (citing Allard v. Weitzman, 991 F.2d

1236, 1240 (6th Cir. 1993)). Indeed, the Court is not required to accept as true mere legal

conclusions unsupported by factual allegations.” Id. at *1.

                                          IV. ANALYSIS

       Plaintiff’s Complaint sets forth three causes of action. First, Plaintiff alleges Defendant

violated 15 U.S.C. §§ 1692e(2)(A) and 1692e(10) by: (1) falsely representing the character,

amount, or legal status of his debt; and (2) using false representations and/or deceptive means to

collect his debt. Second, Plaintiff alleges Defendant violated 15 U.S.C. § 1692f(1) by attempting

to collect a debt amount not permitted by law. Finally, Plaintiff alleges Defendant violated 15

U.S.C. § 1692g(a)(1) by failing to state accurately the amount of his debt.



                                                  2
       A. Whether Plaintiff has Stated a Claim Under Section 1692e of the FDCPA

       Section 1692e of the FDCPA prohibits a debt collector from using “any false, deceptive,

or misleading representation or means in connection with the collection of any debt.” 15 U.S.C.

§ 1692e. “Whether a debt collector’s actions are false, deceptive, or misleading under § 1692e is

based on whether the ‘least sophisticated consumer’ would be misled by defendant’s actions.”

Wallace v. Washington Mut. Bank, F.A., 683 F.3d 323, 326 (6th Cir. 2012). In applying this

standard, the Sixth Circuit has instructed that “a statement must be materially false or misleading

to violate Section 1692e.” Id. “The materiality standard simply means that in addition to being

technically false, a statement would tend to mislead or confuse the reasonable unsophisticated

consumer.” Id. at 326-27.

       Here, when construing the Complaint in a light most favorable to Plaintiff, the Court finds

that Plaintiff has asserted a cognizable claim under section 1692e. At this juncture, it is unclear

whether the current balance listed in Plaintiff’s debt-collection letter, $26,664.17, is accurate. That

is because this amount is contradicted by the sum of the individual components of Plaintiff’s debt,

$26,577.89. At the very least, these two different figures could potentially confuse a reasonable,

unsophisticated consumer as to the amount due. See Stonecypher v. Finkelstein Kern Steinberg &

Cunningham, 2011 WL 3489685, at *6 (E.D. Tenn. Aug. 9, 2011) (“The Court further finds that

Plaintiff has asserted sufficient facts to make out a possible claim for a violation of the FDCPA

based on 15 U.S.C. § 1692e(2)(A). Plaintiff received a letter dated July 9, 2010 which stated a

balance of $1,622.42 but had two credit card statements attached reflecting higher balances.”);

Crafton v. Law Firm of Jonathan B. Levine, 957 F. Supp. 2d 992, 997 (E.D. Wis. 2013) (“Even an

unintentional misrepresentation violates [15 U.S.C. § 1692e(2)(A)]. Here, the inaccurate amount

of the debt owed was material.”) (internal quotations and citation omitted).



                                                  3
       Nevertheless, Defendant points to several out-of-circuit cases, namely, Hahn v. Triumph

Partnerships, LLC, 557 F.3d 755 (7th Cir. 2009), and Donohue v. Quick Collect, Inc., 592 F.3d

1027 (9th Cir. 2010), for the proposition that so long as the bottom line amount stated in Plaintiff’s

letter was correct, the discrepancies in the itemization of his debt would not mislead the least

sophisticated consumer. Hahn and Donohue, however, are inapposite. As noted above, the Court

cannot conclude that the $26,664.17 amount listed in Plaintiff’s debt-collection letter is an accurate

account of his debt, and Plaintiff’s Complaint does not suggest otherwise. This distinguishes Hahn

and Donohue. See Hahn, 557 F.3d at 756 (“Hahn does not deny owing $1,134.55.”); Donohue,

592 F.3d at 1033 (“The Complaint correctly calculated the total debt Donohue owed, accurately

stated the principal owed, and accurately listed the total non-principal amount owed inclusive of

interest and finance charges.”). Perhaps discovery will bring additional information to light, but

for now, Defendant’s Motion to Dismiss Plaintiff’s claims under section 1692e of the FDCPA is

DENIED.

       B. Whether Plaintiff has Stated a Claim Under Section 1692f of the FDCPA

       Section 1692f of the FDCPA “is a catchall provision that forbids a debt collector from

using ‘unfair or unconscionable means to collect or attempt to collect any debt.’” Clark v. Lender

Processing Servs., 562 F. App’x 460, 467 (6th Cir. 2014); see 15 U.S.C. § 1692f(1) (Prohibiting

“[t]he collection of any amount (including any interest, fee, charge, or expense incidental to the

principal obligation) unless such amount is expressly authorized by the agreement creating the

debt or permitted by law.”). Like section 1692e, “if a 1692f claim is premised on a false or

misleading representation, the misrepresentation must be material.” Clark, 562 F. App’x at 467.

       Here, when construing the Complaint in a light most favorable to Plaintiff, the Court finds

that Plaintiff has stated a cognizable claim under section 1692f. Because it is unclear why there is



                                                  4
a $86.28 difference between the amount listed as Plaintiff’s current balance and the sum of his

itemized debt, it is reasonable to infer that Defendant is attempting to collect on an amount that is

not authorized by agreement or under law. Again, discovery may bring more clarity to this issue,

but at this stage, the Court DENIES Defendant’s Motion to Dismiss Plaintiff’s section 1692f(1)

claim.

         C. Whether Plaintiff has Stated a Claim Under Section 1692g of the FDCPA

         Section 1692g(a) of the FDCPA “requires debt collectors to issue a ‘validation notice,’

either in the initial communication with a consumer or within five days of that initial

communication, that informs the consumer of certain rights including the right to make a written

request for verification of the debt and to dispute the validity of the debt.” Federal Home Loan

Mortg. Corp. v. Lamar, 503 F.3d 504, 508 (6th Cir. 2007). One specific requirement of section

1692g(a) is that the debt-collector’s notice contain “the amount of the debt.” See 15 U.S.C. §

1692g(a)(1). Whether notice was effectively conveyed is determined using “the least sophisticated

debtor [or consumer] standard.” Lamar, 503 F.3d at 509 (internal quotations omitted).

          Here, when construing the Complaint in a light most favorable to Plaintiff, the Court

finds that Plaintiff has stated a cognizable claim under section 1692g(a)(1). As addressed at length

above, it is unclear whether the amount listed as Plaintiff’s current balance, $26,664.17, is an

accurate representation of his debt. And, although Defendant is correct in noting that section

1692g does not require a debt collector to provide an itemized breakdown of the debt, but rather

just a statement of the total amount due, Wilson v. Trott Law, P.C., 118 F. Supp. 3d 953, 963 (E.D.

Mich. 2015), it was Defendant’s decision to include the itemized breakdown that now casts doubt




                                                 5
on whether the total amount listed in Plaintiff’s debt-collection letter is accurate. Accordingly, the

Court DENIES Defendant’s Motion to Dismiss Plaintiff’s section 1692g(a) claim.1

       D. Whether the FDCPA Required Defendant to Provide Plaintiff with Notice that
          Interest, Late Fees, or Other Charges were Continuing to Accrue on his Debt

       Finally, though not listed under a specific cause of action, Plaintiff’s Complaint suggests

that Defendant violated the FDCPA by not informing him that interest, late fees, or other charges

were continuing to accrue on his debt. Plaintiff relies primarily on the Seventh Circuit’s opinion

in Miller v. McCalla, Raymer, Patrick, Cobb, Nichols, & Clark, LLC, 214 F.3d 872 (7th Cir. 2000),

and the Second Circuit’s opinion in Avila v. Riexinger & Associates, 817 F.3d 72 (2d Cir. 2016),

for support.

       In Miller, the Seventh Circuit held that a debt collector violated its obligation to provide

the debtor with notice of the amount he owed when the debt collector failed to include expressly

the interest amount in that calculation. 214 F.3d at 875. While the debt collector’s letter to the

debtor included the principal balance of the amount owed, it went on to state the following:

       [T]his amount does not include accrued but unpaid interest, unpaid late charges, escrow
       advances or other charges for preservation and protection of the lender’s interest in the
       property, as authorized by your loan agreement. This amount to reinstate or pay off your
       loan changes daily. You may call our office for complete reinstatement and payoff figures.

Id. The court found that this language was insufficient to comply with the FDCPA because “[t]he

unpaid principal balance [was] not the debt; [rather,] it [was] only part of the debt; [and] the Act

require[d] statement of the [entire] debt.” Id. The court stressed that, at a minimum, the debt



1
 Defendant also contends that any misstatement of Plaintiff’s total debt was de minimis and, thus,
immaterial. But the cases Defendant cites in support of this argument have not established a
minimum threshold to make such a determination, and the Court will not create one at this stage
of the proceedings. See Powell v. Palisades Acquisition XVI, LLC, 782 F.3d 119, 127 (4th Cir.
2014) (“[A] de minimis misstatement of the total amount owed might not be actionable, although
we need not determine the threshold here.”). Moreover, these cases are not binding on the Court.

                                                  6
collector’s letter should have stated the total amount due -- “interest and other charges as well as

principal” -- on the date the letter was sent. Id. at 875-76. Moreover, the court suggested that debt

collectors should, in the future, include certain “safe harbor” language in their letters to debtors

that informs debtors that the amount due on the day they pay may be greater than listed due to

accruing interest and other charges. Id. at 876.

       The Second Circuit, in Avila, followed the suggestion of the Miller court, but took it a step

further. 817 F.3d at 76. The Second Circuit held, “[b]ecause the statement of an amount due,

without notice that the amount is already increasing due to accruing interest or other charges, can

mislead the least sophisticated consumers into believing that payment of the amount stated will

clear [their] account . . . the FDCPA requires debt collectors, when they notify consumers of their

account balance, to disclose that the balance may increase due to interest and fees.” Id. In other

words, the court took the suggestion posed in Miller and made it mandatory. While the Sixth

Circuit has never squarely decided this issue, it has suggested that informing debtors of possible

accruing interest would be a good practice. See Walker v. Shermeta, Adams, Von Allmen, PC, 623

F. App’x 764, 767 (6th Cir. 2015) (“Depending on the terms of the loan agreement, a statement

that no additional interest or charges would ever accrue on Plaintiff’s debt may have been improper

and misleading. Nor would it have been a good option for Defendants to remain silent as to

potential future interest and charges, because such silence has exposed debt collectors to liability

under the FDCPA.”). District courts around the country, however, are split on whether the FDCPA

requires notice of accruing interest. See, e.g., Stonecypher, 2011 WL 3489685, at *5 (“[T]he Court

finds that Plaintiff has successfully asserted facts to support the allegation that Defendant violated

15 U.S.C. § 1692g(a)(1). As evidenced by later communications from Defendant, the letter of

January 11, 2010 did not correctly state the amount of the debt because it failed to indicate that



                                                   7
interest was accruing and the applicable interest rate[.]”); but see Bazile v. Finance Sys. Of Green

Bay, Inc., 2019 WL 652421, at *5 (E.D. Wis. Feb. 15, 2019) (“[T]he FDCPA does not require that

the debt collector tell the debtor whether the balance is or is not accruing interest or late fees.

While doing so might be consistent with the Congressional purpose underlying the FDCPA,

Congress did not require that the debt collectors include that information along with the other

specific disclosures it directed them to make in their initial communication with the debtor, though

it could have easily done so.”).

       Here, it is not clear whether Defendant intends to seek accrued interest on the balance stated

in Plaintiff’s debt-collection letter. Nevertheless, the Court finds persuasive the line of cases

requiring debt collectors to provide notice of such interest. As those courts have found, a debt

collector does not correctly state the amount of the debt owed when it fails to indicate that interest

is continuing to accrue. See Murr v. Tarpon Fin. Corp., 2014 WL 546690, at *9 (E.D. Tenn. Feb.

10, 2014). To the contrary, this practice misleads consumers into believing that paying the amount

stated in their collection letters will completely clear their accounts, only to learn otherwise when

they receive a subsequent letter. This does not comply with the FDCPA’s requirement of providing

consumers with a statement of their entire debt. See Miller, 214 F.3d at 875. Accordingly, the

Court DENIES Defendant’s Motion to Dismiss Plaintiff’s claim of failure to provide notice of an

accruing debt.

                                        V. CONCLUSION

       For the reasons stated herein, the Court DENIES Defendant’s Motion to Dismiss [#7].

       IT IS SO ORDERED.

                                                /s/ Algenon L. Marbley___
                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: March 24, 2020
                                                  8
